United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2194
Issued: March 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 30, 2007 appellant filed a timely appeal from a July 18, 2007 decision of the
Office of Workers’ Compensation Programs which denied his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of his
claim.
ISSUE
The issue is whether appellant established that he sustained an occupational disease in the
performance of duty.
FACTUAL HISTORY
On May 12, 2007 appellant, then a 43-year-old mail processor, filed an occupational
disease claim alleging that he sustained a right wrist condition as a result of his employment due
to repetitive motion and constant use of his wrist. Appellant first realized his condition was
caused by his employment on March 23, 2007.

On May 22, 2007 the Office requested further information from appellant. In response,
he submitted additional documents including range of motion charts. A March 23, 2007 x-ray
report revealed a normal right wrist. In a March 23, 2007 chart note, Dr. Robert Coats, an
orthopedic surgeon, diagnosed right de Quervain tenosynovitis. He noted that appellant had a
history of severe pain in his right wrist for two weeks with radial and ulnar deviation of the wrist.
In a May 2, 2007 chart note, Dr. Coats recommended light duty at work for six weeks.
On July 18, 2007 the Office denied appellant’s claim on the grounds that the evidence did
not establish that the claimed condition resulted from the employment activities.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.1
The medical opinion needed to establish an occupational disease claim must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.2
The mere fact that a condition manifests itself during a period of employment does not
raise an inference that there is a causal relationship between the condition and employment.
Neither the fact that the condition became apparent during a period of employment, nor
employee’s belief that the condition was caused by or aggravated by employment conditions is
sufficient to establish causal relationship.3
ANALYSIS
Appellant alleged that his right wrist condition, de Quervain tenosynovitis is causally
related to his federal employment, specifically the repetitive use of his wrist in his work as a mail
processor. The Office did not contest that appellant uses his wrists to handle mail. The issue
therefore is whether the medical evidence is sufficient to establish that appellant’s diagnosed
de Quervain tenosynovitis is causally related to his employment.
The medical evidence submitted does not offer any opinion as to the cause of appellant’s
condition. Dr. Coats diagnosed de Quervain tenosynovitis but did not opine as to what caused
this condition. He did not provide any explanation as to how appellant’s job duties would cause
or contribute to the diagnosed right wrist tenosynovitis. Medical evidence which does not offer
1

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB ___ Docket No. 05-715 (issued October 6, 2005).

2

Donald W. Wenzel, 56 ECAB 390 (2005).

3

Alberta S. Williamson, 47 ECAB 569 (1996).

2

any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.4
While appellant states that he believes his right wrist condition is related to his
employment, the mere belief that the disease or condition was caused by employment factors is
insufficient to establish a causal relationship between the two.5
The evidence of record is not sufficient to meet appellant’s burden of proof to establish
that his de Quervain tenosynovitis is causally related to his federal employment. The Board
finds that appellant has submitted insufficient medical evidence to establish that he sustained a
condition in the performance of duty.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an occupational disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 18, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 3, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

